Citation Nr: 1501957	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected disabilities of the knees.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a rating in excess of 10 percent for recurrent dislocations of the right knee, resolved, status-post osteotomy.

5.  Entitlement to an initial compensable rating for scar, left knee, as secondary to service-connected recurrent dislocations, right knee, status-post osteotomy.

6.  Entitlement to an initial compensable rating for scar, right knee, as secondary to service-connected recurrent dislocations, left knee, status-post osteotomy.

7.  Whether new and material evidence has been received to reopen a claim for service connection for eczema.

8.  Whether new and material evidence has been received to reopen a claim for a certificate of eligibility for automobile and/or specially adapted equipment.

9.  Entitlement to service connection for Ehlers-Danlos syndrome.

10.  Entitlement to service connection for osteoarthritis of the left hip, as secondary to service-connected recurrent dislocations, right knee, status-post osteotomy.

11.  Entitlement to service connection for osteoarthritis of the right hip, as secondary to service connected recurrent dislocations, right and left knee, status-post osteotomy.

12.  Entitlement to service connection for osteoarthritis of the left knee, as secondary to service-connected right and left knee, status-post osteotomy.

13.  Entitlement to service connection for osteoarthritis of the left shoulder, as secondary to service-connected recurrent dislocations, right and left knee, status-post osteotomy.

14.  Entitlement to service connection for osteoarthritis of the right shoulder, as secondary to service-connected recurrent dislocations, right knee, status-post osteotomy.

15.  Entitlement to service connection for bursitis, tendonitis, pain and joint instability of the left shoulder associated with Ehlers-Danlos Syndrome.

16.  Entitlement to service connection for bursitis, tendonitis, pain and joint instability of the right shoulder associated with Ehlers-Danlos Syndrome.

17.  Entitlement to service connection for trochanteric bursitis, with tight iliotibial bands, left hip associated with Ehlers-Danlos Syndrome.
18.  Entitlement to service connection for trochanteric bursitis, with tight iliotibial bands, right hip associated with Ehlers-Danlos Syndrome.

19.  Entitlement to service connection for loss cartilage, thoracic spine, due to vaccine.

20.  Entitlement to service connection for a right testicle varicocele.

21.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (home adaptation grant). 

22.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptation.

23.  Eligibility to Dependents' Educational Assistance.

24.  Entitlement to a temporary total rating based on treatment requiring convalescence for 30 days or more for a service-connected disability.


REPRESENTATION

Veteran represented by:	Daniel F. Smith, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran served on active duty from July 2000 to July 2004.  His awards include the Global War on Terrorism Service Medal, the Global War on Terrorism Expeditionary Medal, the Air Force Expeditionary Service Ribbon with Gold Border, the Air Force Overseas Short Tour Ribbon, and the Air Force Longevity Service Award. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2007 and May 2013 rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file.

In November 2013, the Board denied the claims for service connection for migraine headaches and a low back disorder as well as a claim for TDIU, among other claims.  The Veteran subsequently appealed these denials the United States Court of Appeals for Veterans Claims (Court).   In an October 2014 Order and Joint Motion for Partial Remand, the Court vacated the Board's November 2013 decision as to these claims only and remanded the matters to the Board for additional development.

The Board notes that in October 2009, the Veteran appointed John V. Tucker as his accredited attorney via a properly completed Appointment of Individual as Claimant's Representative (VA Form 21-22a).  However, in April 2014, the Veteran submitted a new VA Form 21-22a appointing Daniel F. Smith as his accredited attorney.  The Board recognizes this change in representation.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.   A review of the documents in Virtual VA reveals VA treatment records dated through April 2013; such records were considered in an April 2013 supplemental statement of the case (SSOC).  A review of the documents in VBMS reveals a May 2013 notice of disagreement to the May 2013 rating decision as well as an April 2014 VA Form 21-22a appointing Daniel F. Smith as the Veteran's accredited attorney.  The remaining documents in such files are either irrelevant to the issues on appeal or duplicative of documents contained in the paper claims file. 

The issue of entitlement to service connection for migraine headaches is addressed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The presumption of soundness has not been rebutted and, resolving all doubt in favor of the Veteran, migraine headaches had their onset during active service and manifested within one year of service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, a migraine headache disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for migraine headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

The Veteran contends that his migraine headaches began during active duty service and that they have continuously manifested since his discharge from service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The service treatment records contain an April 1999 entrance Report of Medical History (RMH) in which the Veteran reported that he had taken aspirin for headaches in the past.  An April 1999 service entrance examination found the Veteran's head to be normal and noted no relevant abnormalities.  Other clinical records reflect that the Veteran took an over-the-counter medication for migraine headaches and that he had complained of headaches in February 2003 and May 2003.  It does not appear that a service discharge examination was conducted.

Post-service treatment records reflect an October 2004 private treatment note in which the Veteran reported a past history of migraine headaches, his complaints of migraine headaches that occurred one to three times per week and an assessment of migraine headaches.  VA treatment records document the complaint and treatment related to migraine headaches beginning in April 2006.

During a June 2010 hearing, the Veteran testified that his migraine headaches began in March or April 2002 and that he used an over-the-counter migraine medication to treat his symptoms.  He denied that he experienced similar headache symptoms prior to service.

A March 2012 VA headaches Disability Benefits Questionnaire (DBQ) reflects the Veteran's reports that he had developed headaches at age eight and that he did not have such headaches again until age 17.  During service, he sought treatment for headaches and was instructed to take over-the-counter medication.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of migraines with migraine variants was made.  The examiner opined that the Veteran's headaches are not secondary to events that occurred in service as he was not diagnosed with, nor had symptoms supporting a diagnosis of, migraine headaches in service.  In a February 2013 addendum opinion, this examiner further opined that the Veteran was not treated for chronic headaches in service as there was one visit in 2003 in which he gave a history of taking over-the-counter medication for headaches or migraines and that he had denied suffering from headaches in 2006.

Initially, the Board points out that the Veteran's head was found to be normal with no other relevant abnormalities noted on his April 1999 service entrance examination, despite the Veteran's reports of suffering from headaches at ages 8 and 17.  The Veteran also reported that he had suffered headaches on two occasions prior to service, at ages 8 and 17, in a November 2012 Traumatic Brain Injury DBQ.  The Board notes that the Veteran's reported headaches at age 8 appear to have occurred in conjunction with head trauma associated with a dog bite.  Thus, as there is no documented notation at entrance as to the existence of any headache disorder, the Board finds that the presumption of soundness is for application.  See 38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The Veteran has a current disability as he has been diagnosed as suffering from migraine headaches, which is considered to be an organic disease of the nervous system by VA.  The Board notes that for veterans who served more than 90 days during a war period, an organic disease of the nervous system is presumed to have been incurred in service if it manifests to a compensable degree within one year of separation of service.  Here, the Veteran served for more than 90 days during a war period, namely the Persian Gulf War.  See 38 C.F.R. § 3.2(f).

An October 2004 private treatment note, which documented treatment that occurred approximately three months after service discharge, noted that the Veteran suffered from migraine headaches one to three times per week that were accompanied by photophobia and phonophobia.  An assessment of migraine headaches was also made.  A compensable rating for migraines requires characteristic prostrating attacks averaging one in two months over the last several months; the Veteran's symptoms reported in October 2004 could conceivably constitute such prostrating attacks.  See 38 C.F.R. § 4.124a, 8100.

The Board notes that although the VA examiner provided negative etiological opinions as to the relationship between the Veteran's migraine headaches and service, this examiner did not address the October 2004 private treatment note.  In addition, this examiner did not consider whether presumptive service connection was warranted due to the manifestation of an organic disease of the nervous system, namely migraine headaches, within one year of service discharge.  No other evidence rebutting this presumption has been submitted.  Moreover, with regards to the Veteran's denial of headaches in a February 2006 VA treatment note, the Board notes that such denial was made in the context of emergency treatment for a possible seizure and the Veteran's loss of consciousness.

As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for migraine headaches is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for migraine headaches is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the Veteran's claimed low back disorder, he has alleged the onset of low back symptoms during service.  Service treatment records document multiple complaints of low back pain in September 2001.  A March 2005 VA examiner related the Veteran's low back strain to lifting heavy objects three years ago (i.e., during service) while a May 2008 opinion from a VA primary care physician attributed the Veteran's low back pain to overuse and an abnormal gait caused by his service-connected knee disorders.  Neither opinion contained a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A March 2013 VA examiner opined that the Veteran's back condition was not related to events that occurred in service, reasoning that he had been seen on one occasion during service for low back symptoms and that there was no history of trauma or chronicity.  However, this opinion appears to be based on an inaccurate factual premise, namely that the Veteran had been seen once during service for low back pain, instead of two occasions as documented in the service treatment records.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (an opinion based on an inaccurate factual premise has no probative value).  Moreover, this opinion did not discuss the Veteran's lay assertions that his current low back disorder began in service and continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Therefore, in light of these deficiencies, a remand is necessary in order to obtain an addendum opinion.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

With respect to the Veteran's claim for a TDIU, the Board notes that he has alleged that he was unable to work due to his low back disorder and service-connected knee disabilities.  As such, a determination regarding the TDIU claim is necessarily dependent upon a determination of the Veteran's claim for service connection claim for a low back disorder.  The Veteran's claim for an increased rating for his service-connected right knee disorder is being remanded below for the issuance of a statement of the case.  Consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claim for service connection for a low back disorder and claim for an increased rating for a right knee disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Finally, with respect to the remaining claims on appeal, the Board notes that these claims were denied in a May 2013 rating decision.  The Veteran's attorney entered a timely notice of disagreement as to the denial of these claims in May 2014.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R.          § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his attorney with a statement of the case regarding the issues of (1) an increased rating for recurrent dislocations of the right knee; (2) an initial compensable rating for a left knee scar; (3) an initial compensable rating for a right knee scar; (4) whether new and material evidence has been received to reopen a claim for service connection for eczema; (5) whether new and material evidence has been received to reopen a claim for a certificate of eligibility for an automobile and/or specially adapted equipment; (6) service connection for Ehlers-Danlos syndrome; (7) service connection for osteoarthritis of the left hip, as secondary to service-connected recurrent dislocations of the right knee; (8) service connection for osteoarthritis of the right hip, as secondary to service connected recurrent dislocations of the right and left knee; (9) service connection for osteoarthritis of the left knee, as secondary to service-connected right and left knee; (10) service connection for osteoarthritis of the left shoulder, as secondary to service-connected recurrent dislocations, right and left knee; (11) service connection for osteoarthritis of the right shoulder, as secondary to service-connected recurrent dislocations of the right knee; (12) service connection for bursitis, tendonitis, pain and joint instability of the left shoulder associated with Ehlers-Danlos Syndrome; (13) service connection for bursitis, tendonitis, pain and joint instability of the right shoulder associated with Ehlers-Danlos Syndrome; (14) service connection for trochanteric bursitis, with tight iliotibial bands, left hip associated with Ehlers-Danlos Syndrome; (15) service connection for trochanteric bursitis, with tight iliotibial bands, right hip associated with Ehlers-Danlos Syndrome; (16) service connection for loss cartilage, thoracic spine, due to vaccine; (17) service connection for a right testicle varicocele; (18) a certificate of eligibility for assistance in acquiring specially adapted housing (home adaptation grant); (19) a certificate of eligibility for assistance in acquiring necessary special home adaptation; (20) eligibility to Dependents' Educational Assistance; (21) a temporary total rating based on treatment requiring convalescence for 30 days or more for a service-connected disability.

Advise the Veteran and his attorney of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain VA treatment records from the Bay Pines VA Healthcare System dated after April 2013.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the March 2012 VA examiner for an addendum opinion.  If the examiner who drafted the March 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

 a) Identify all diagnoses related to the Veteran's claimed low back disorder.  The examiner should identify all such disorders that have been present at any time since April 2006. 

b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed low back disorder had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include multiple complaints of low back pain in September 2001? 

 c) If arthritis is diagnosed, did it manifest to a compensable degree within one year of service discharge (i.e., July 2005)?  If so, what were the manifestations?

d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed low back disorder was caused or aggravated by his service-connected recurrent dislocations of the left and/or right knee?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  Thereafter, the issues on appeal should be readjudicated, including the claim for service connection for a low back disorder as well as the claim for a total disability rating due to individual unemployability.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


